Citation Nr: 0321650	
Decision Date: 08/28/03    Archive Date: 09/04/03

DOCKET NO.  02-12 761A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an evaluation in excess of 40 percent for 
service-connected low back strain, with L4-5 disc bulge.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

K. Y. McLeod, Associate Counsel




INTRODUCTION

The veteran had active service from September 1989 to 
September 1994.  

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from an October 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho, which granted the veteran's claim and increased 
the evaluation of his service-connected low back strain from 
10 to 40 percent disabling.  The veteran filed a timely 
notice of disagreement, and the RO provided a statement of 
the case (SOC).  In September 2002 the veteran perfected his 
appeal, and the issue was subsequently certified to the 
Board.  

The Board notes that, in AB v. Brown, 6 Vet. App. 35 (1993), 
the United States Court of Appeals for Veterans Claims 
(Court) held that, on a claim for an original or increased 
rating, the veteran will generally be presumed to be seeking 
the maximum benefit allowed by law and regulation, and it 
follows that such a claim remains in controversy where less 
than the maximum benefit available is awarded.  In this case, 
the veteran has continued to express disagreement with the 
disability rating assigned by the RO.

In August 2003, the Board granted the veteran's motion to 
have his case advanced on the docket, based upon his 
assertion of severe financial hardship.  That action is 
reflected in the prompt issuance of this remand decision by 
the Board.


REMAND

The veteran's low back disorder is currently evaluated as 40 
percent disabling pursuant to 38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (intervertebral disc syndrome) (2002).  He contends 
that his condition is more severe than indicated by his 
current disability rating.  

Prior to September 23, 2002, Diagnostic Code 5293 provided an 
evaluation of 60 percent for intervertebral disc syndrome 
that was pronounced, with persistent symptoms compatible with 
sciatic neuropathy, with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc, with 
little intermittent relief.  A 40 percent rating was assigned 
for severe recurring attacks with intermittent relief.  
Moderate recurring attacks were assigned 20 percent; mild 
intervertebral disc syndrome was assigned 10 percent; and 
cured postoperative intervertebral disc syndrome was 
noncompensable (0 percent).  

Effective September 23, 2002, intervertebral disc syndrome 
(preoperatively or postoperatively) with incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months is evaluated at 60 percent.  
Incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months 
is assigned 40 percent; at least two weeks but less than four 
weeks is assigned 20 percent; and at least one week but less 
than two weeks is assigned a 10 percent rating.  

The Court has held that "where the law or regulation changes 
after a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to appellant should and will apply 
unless Congress provided otherwise or permitted the Secretary 
. . . to do otherwise and the Secretary did so."  Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991).  See also Holliday v. 
Principi, 14 Vet. App. 280 (2001).  

Recently, the U.S. Court of Appeals for the Federal Circuit 
issued a decision which purports to overturn the Court's 
precedents in Karnas and Holliday.  See Kuzma v. Principi, 
___ F.3d ___, No. 03-7032 (Fed. Cir. Aug. 25, 2003).  
However, the Board notes that the Federal Circuit's decision 
in Kuzma appears to be limited to the retroactive application 
of section 3(a) of the Veterans Claims Assistance Act of 2000 
(VCAA), which substantially amended the provisions of chapter 
51 of title 38 of the United States Code, concerning the 
notice and assistance to be afforded to claimants in 
substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 
2096-97 (2000) (now codified as amended at 38 U.S.C.A. 
§§ 5103, 5103A (West 2002)).  In fact, the Federal Circuit 
specifically stated that "section 3(a) of the VCAA does not 
apply retroactively", reaffirming its earlier holdings in 
Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002), and 
Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002).  There 
is no indication that the Federal Circuit intended Kuzma to 
completely overturn Karnas or Holliday.  

In short, the Board finds that the Court's ruling in Karnas 
continues to require retroactive consideration of changes in 
law, except for VCAA § 3(a), prior to the conclusion of the 
administrative or judicial appeals process.  In other words, 
the veteran is entitled to have his claim of entitlement to 
an increased rating considered under both the old and new 
provisions of Diagnostic Code 5293, and therefore remand is 
required.  See Karnas, supra.  

Accordingly, the matter on appeal is remanded for the 
following actions:

1.  The RO should readjudicate the veteran's 
claim, considering the provisions of 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (2002) and 
38 C.F.R. § 4.71a, Diagnostic Code 5293 
(effective on and after September 23, 2002).  The 
version most favorable to the veteran should be 
applied for the period on and after September 23, 
2002, and only the old version may be applied for 
the period before that effective date.

2.  The RO is advised that the Board has advanced 
this case on its docket, due to the veteran's 
representation of severe financial hardship.  

3.  If the benefit sought on appeal remains 
denied, the veteran and his representative should 
be furnished a supplemental statement of the 
case, which contains notice of all relevant 
actions taken on the claim for benefits, to 
include a summary of the evidence and applicable 
law and regulations considered pertinent to the 
issue currently on appeal.  An appropriate period 
of time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




___________________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2002).



